Citation Nr: 0813955	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for coronary artery 
disease.

Entitlement to service connection for hypertension.

Entitlement to a rating in excess of 10 percent for bilateral 
tinea pedis, from September 4, 1996.

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a contusion 
to the right distal thigh (also claimed as right thigh pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to March 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  In a December 2002 decision, the RO declined to 
reopen a claim for service connection for a disability 
manifested by chest pain.  The Board notes that the RO denied 
service-connection for a chest condition in February 1978.  
In July 2004, the veteran participated in an informal 
conference with the DRO. 

On appeal, in July 2006, the Board noted that neither the 
December 2002 rating decision nor the veteran's timely notice 
of disagreement (NOD) included a specific claim for service 
connection for coronary artery disease (CAD).  However, the 
claims file contained such a diagnosis, and this condition 
was addressed in the November 2003 SOC.  The veteran 
subsequently filed a timely substantive appeal with respect 
to this issue.  Therefore, the Board determined that the 
claim for service connection for CAD was a new claim.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (where a 
prior claim for service connection has been denied, and a 
current claim contains a different diagnosis, a new decision 
on the merits is required).  The Board remanded the case for 
the purpose of providing the veteran with proper VCAA notice 
and obtaining a cardiology examination.  The RO thereafter 
provided a SSOC in August 2007.

In rating decisions dated July 2005 and December 2005, the RO 
denied service connection for hypertension and declined to 
reopen a claim for service connection for contusion, right 
distal thigh (also claimed as right thigh pain).  The 
December 2005 decision also denied a rating in excess of 10 
percent for tinea pedis.  In a January 2006 correspondence, 
the veteran indicated that he no longer wished to appeal the 
hypertension issue.  However, the veteran filed a NOD with 
respect to all three issues in February 2006.  The RO 
provided a SOC in May 2006, and the veteran filed a 
substantive appeal that same month.  The RO provided a 
Supplemental Statement of the Case (SSOC) in June 2006 and 
July 2006.

The Board finds that the RO has complied with the Board's 
Remand directive with respect to the claims on appeal.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's 
duty to "insure [the RO's] compliance" with the terms of its 
remand orders).  However, as explained below, additional 
development is warranted.

The issues of entitlement to service connection for 
hypertension and coronary artery disease, entitlement to an 
increased rating for tinea pedis, and the reopened claim for 
service connection for residuals of a contusion to the right 
distal thigh are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1. The RO denied the veteran's claim for service connection 
for residuals of a contusion to the right distal thigh in a 
January 2004 decision; the veteran did not appeal that 
decision.

2.  The evidence submitted since the January 2004 RO decision 
has not previously been considered, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for residuals of a right distal thigh 
contusion.



CONCLUSIONS OF LAW

1. The January 2004 RO decision that denied service 
connection for contusion, right distal thigh, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.104, 20.1103 (2007).

2.  Because the evidence presented since the January 2004 RO 
decision is new and material, the claim for service 
connection for contusion, right distal thigh, is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104, 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

In the instant case, the Board has rendered a decision in 
favor of the veteran's application to reopen his claim for 
service connection for residuals of a right thigh injury, 
finding that new and material evidence has been received.  
The reopened thigh claim is addressed further in the remand 
appended to this decision.  In addition, the claims for 
service connection for hypertension and coronary artery 
disease and the claim for an increased rating for tinea pedis 
are also addressed in the remand below.  Therefore, no 
further discussion of VCAA's duties to notify and assist the 
veteran is warranted at this juncture.  

II. New and Material Evidence

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that the veteran filed his service connection 
claim for right thigh contusion after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. App. 
275, 289 (2005) (recognizing that the 2001 amendment to § 
3.156(a), which made the "new and material evidence" standard 
more stringent, applies to "any claim for benefits received 
by VA on or after August 29, 2001").  Accordingly, the 2001 
amended version of 38 C.F.R. 
§ 3.156(a) controls in the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

Service medical records establish that the veteran sustained 
a contusion to the right thigh in March 1975 after a wrench 
fell on him.  He complained of pain.  There was edema and 
tenderness upon examination.  McMurray's and drawer testing 
were negative.  There was some question of lateral 
instability.  The impression was contusion, right thigh.  The 
veteran was instructed in quad strengthening exercises and 
discharged.  No further complaints were noted.  

A May 1996 VA joints examination report indicted no 
abnormalities.  X-rays were normal.  The impression was 
contusion of the right thigh with continuing arthralgia 
pains.

The RO denied the veteran's claim for service connection for 
a right thigh contusion in a July 1996 decision; the veteran 
did not appeal that decision.

In December 2002, the veteran filed an application to reopen 
his claim for service connection for a right thigh contusion.  
The RO denied the claim in a January 2004 rating decision, 
and the veteran did not appeal that decision.

The evidence submitted since the January 2004 decision 
consists of private provider records.  Some of these records 
concern the etiology of the veteran's right distal thigh 
pain.  In June 1977, D.R., MD, noted that the veteran 
complained of right distal thigh tenderness at the tissue 
site of an in-service injury.  In May 2006, R.M.N, MD, 
diagnosed osteoarthritis and muscle strain and noted that the 
veteran had a positive history of an in-service right thigh 
contusion.  While speculative, the Board finds that this 
evidence raises a reasonable possibility of substantiating 
the claim.  Accordingly, new and material evidence has been 
received and the veteran's claim for service connection for 
residuals of a contusion to the right distal thigh is 
reopened.

Because the Board has reopened the claim, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 Vet. 
App. at 405; accord Anderson, 9 Vet. App. at 546.  As 
explained below in the Remand portion of this decision, 
however, the Board determines that additional development 
must occur in order to resolve the merits of this claim.


ORDER

The claim for service connection for residuals of a contusion 
to the right distal thigh is reopened, as new and material 
evidence has been received; the appeal is granted to this 
extent only.


                                                            
REMAND

The RO should obtain a medical opinion with respect to the 
claim for service connection for residuals of a contusion to 
the right distal thigh.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the United States Court of Appeals for 
Veterans Claims recognized in 38 C.F.R. § 3.159(c)(4) a 
three-pronged test for ascertaining whether a VA examination 
or opinion is warranted to address a claim for service 
connection.  The Board here finds that the three-prong test 
of 38 C.F.R. 
§ 3.159(c)(4) recognized in McLendon is applicable.  There is 
medical evidence of a right thigh contusion during service 
and right thigh pain over the years since the veteran's 
separation from active duty, and medical evidence that 
suggests a potential link between the veteran's right distal 
thigh pain and service.  Accordingly, the Board finds that a 
VA examination that includes an opinion addressing the 
contended nexus is warranted. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006). 

With respect to the veteran's increased rating claim, the 
Board notes that, in Vazquez-Flores v. Peake, 22 Vet. App.8 
(2008), the Court of Appeals for Veterans Claims held that, 
for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The September 2005 letter informed the veteran that "[t]o 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  The 
letter indicated that "[t]his evidence may be a statement 
from your doctor, containing the physical and clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examinations and tests.  You may also submit 
statements from other individuals who are able to describe 
from their knowledge and personal observations in what manner 
your disability has become worse."  The Board finds that 
this letter did not inform the veteran that he should submit 
evidence of the effect of that increase on his occupational 
and daily life as required by Vazquez-Flores.  The veteran 
and his representative have not made any statements that 
indicate he had actual knowledge of the evidence necessary to 
substantiate his claim.

Finally, the Board finds that additional development is 
warranted to address the merits of the appellant's appeal for 
entitlement to service connection for coronary artery disease 
and hypertension.  38 C.F.R. § 19.9 (2007).  A summation of 
the relevant evidence is set forth below. 

a. Factual Background

The service medical records are negative for any findings 
that were attributed to heart disease.  A December 1972 
induction examination indicates that the veteran's blood 
pressure was 116/78.  In January 1975, the veteran complained 
of chest pain after lifting heavy ammunition.  He was treated 
for a muscle strain.  In February 1975, he again complained 
of chest pain.  A chest X-ray and a physical examination were 
both normal.  The diagnosis was "costal condritis."  He was 
placed on restrictive duty for two weeks.  There were no 
further complaints of chest pain during service.  A May 1976 
treatment note indicates that the veteran's blood pressure 
was 128/78.  A February 1977 separation examination was 
normal.  The systolic blood pressure reading was 110; the 
diastolic reading is illegible.

A 1977 medical record indicates that the veteran's blood 
pressure was 140/90.  The cardiologist diagnosed mild 
hypertension.

The veteran underwent a VA examination in January 1978.  The 
examination yielded normal findings.

The post service medical records reveal that the veteran was 
diagnosed with hypercholesterolemia in November 1979.  His 
blood pressure was 122/90.  He complained of chest pain of 
two weeks' duration in November 1980.  His blood pressure was 
130/80.  Diagnoses at the time included status post upper 
respiratory infection and costochondritis.  The veteran 
complained of chest (and back) pain again in September 1985.  
The pain was only one day's duration.  His blood pressure was 
123/73.  The clinician noted bibasilar rales somewhat greater 
on the left than the right and diagnosed pleuritic left chest 
pain.  The veteran complained of chest pain again in January 
1988.  This time he noted that the chest pain was of three 
days' duration.  No diagnosis was made.  His blood pressure 
was 130/82.  A March 1997 ECG was normal.    

In January 1998, the veteran was diagnosed with CAD.  The 
doctor noted that the veteran's risk factors for coronary 
artery disease included his age, male sex, and 
hyperlipidemia.  He stated that the veteran had not been 
treated for hypertension or diabetes, and that there was no 
family history of heart disease.  The veteran subsequently 
underwent a selective coronary angiography.  

August 1999 and March 2000 treatment notes indicate that the 
veteran had no cardiovascular complaints and that no further 
cardiovascular follow up was needed.

A November 2003 correspondence from W.E.T. (initials used to 
protect privacy), MD, documented the veteran's cardiac 
history, which included angina during a December 1997 
treadmill test and an abnormal EKG in February 1988.  He 
noted that the veteran had not complained of retrosternal 
exertional chest pain since the January 1998 selective 
coronary angiography.  The doctor provided the following 
opinion:

Due to [the veteran's] long history of recurrent 
retrosternal pain with an exertional component and 
his personal history of hyperlipidemia, and a 
family history of cardiovascular disease, it is 
conceivable that his CAD may have been present in 
January of 1975.  Diagnostic studies were not done 
in January of 1975.  It is impossible to rule out 
CAD at that time.

The veteran submitted to a VA heart examination in April 
2004.  The veteran complained of occasional chest and neck 
discomfort with exercise.  A cardiac examination was normal.  
His blood pressure was 130/90 and 140/90.  The doctor 
indicated that he had thoroughly reviewed the claims file.  
He noted that CAD was not diagnosed until 1998, and that the 
SMRs did not indicate any complaints of exertional chest pain 
that would be suggestive of angina pectoris secondary to CAD.  
The doctor also noted W.E.T.'s abnormal electrocardiogram in 
1988.  He acknowledged the veteran's report of chest pain 
since service.  However, the doctor observed that the veteran 
would have been 28 years old at the time, and determined that 
it "would be unusual for him to have had CAD manifesting its 
symptoms that only slowly progressed over the next 23 
years."  The doctor stated that "[t]here is a question of a 
history of hypertension and he is not certain of this 
although he does apparently take Lopressor in addition to 
Lovastatin for his hyperlipidemia."

The diagnoses were CAD, status post PTCA and stenting of the 
left anterior descending and right coronary arteries in 
January 1998.  The doctor noted the veteran's hyperlipidemia, 
light cigarette smoking, and "possibly mild hypertension" 
as risk factors for CAD.  Although he stated that "it is 
more likely than not that the CAD existed while [the veteran] 
was in the service," the physician also noted that the 
medical records did not support such a finding.  He 
determined that the abnormal electrocardiogram in 1988 was 
consistent with the veteran's reports of chest pain and that 
"if in fact he was having exertional chest pain as he states 
then that would be compatible with CAD existing as far back 
as the military service."  However, the doctor opined that 
he could not resolve this issue since the claims file did not 
contain the 1988 electrocardiogram or evidence of the 
preexistence of exertional chest pain.  He agreed with W.E.T. 
that it was impossible to rule out CAD during service, and 
stated that "it is conceivable that his CAD may have been 
present as far back as 1975."

A June 2004 medical record from W.E.T. contains the following 
statement:

He is concerned that he will not have a positive 
outcome to his VA claim for the chest pain 
occurring in 1975 having a connection to heart 
disease.  Diagnosed with CAD in 1998.  I again 
explained to him that the lack of documentation in 
1975 does not allow stating that the 1975 chest 
pain (documented as costochondritis) was indeed 
pain caused by his heart . . . I cannot change the 
possibly related to CAD (1975 chest pain at age 26) 
to clearly related to heart disease.

During the July 2004 RO conference, the veteran stated that 
he got out of the military because whenever he complained of 
chest pain he was accused of malingering and given aspirin.  
He further stated that he continued to have chest pain post-
service until 1998.

An August 2005 medical abstract summarizes the veteran's 
medical history and provides the following diagnoses: (1) 
hypertension since 1978, uncontrolled; (2) dyslipidemia, 
uncontrolled; (3) left ventricular hypertrophy secondary to 
chronic hypertension; and (4) artherosclerosis secondary to 
chronic dyslipidemia.  It is not clear whether the history 
was obtained from the veteran or his medical records.

A May 2006 ECG revealed non-specific ST-T wave changes.

The veteran submitted to another VA heart examination in 
September 2006.  The doctor indicted that she thoroughly 
reviewed the claims file, to include the February 1988 ECG.  
The veteran reported that he began having chest pain in 1975.  
The pain radiated to the upper chest and was caused by 
lifting heavy ammunition or running for three miles.  The 
doctor noted that he was treated and diagnosed with 
chostochondritis.  The veteran indicated that he worked on 
base as a civilian employee from 1977 to 2003, and continued 
to have recurrent chest pain upon exertion, which he rated as 
5/10.  Serial ECG's were negative.  The veteran reported that 
since May 1999, he has noted a daily reoccurrence of chest 
pain caused by eating, prolonged walking, or deep breathing. 
He rated the pain as 6/10.  He complained of fatigue, angina, 
and dizziness.  Aside from an inadequate stress test, all 
cardiac tests were normal.

The doctor diagnosed CAD status post PTCA with stenting and 
hypertension, stage 2, uncontrolled.  She determined that 
"[i]t is less likely as not that the CAD began during 
service nor within one year of service."  She noted that 
there was no objective evidence or risk factor to support the 
presence of CAD during service, and that no investigation had 
been done to support the impression of angina pectoris in 
1977.  She further noted that the veteran began showing risk 
factors of CAD when he was 45 years old, to include his age; 
hyperlipidemia (1992); obesity (1995); and high blood sugar 
(1995).  She noted that he "was suspect to have diabetes in 
1993."  It was not until 1997 that CAD was documented by a 
positive stress test.  Based on these findings, the doctor 
made the following statement:

It has been established that there is enhanced 
atherogenesis in diabetic patients due to a cluster 
of other risk factors including dyslipidemia.  
However, hyperglycemia itself is now recognized as 
a leading cause of CAD.  This ultimately results in 
microvascular complications including nephropathy 
and retinopathy and macrovascular complications 
such as CAD.

b. Discussion

Hypertension

The service medical records, including a 1972 induction 
examination and a 1976 routine examination, indicate no blood 
pressure abnormalities prior to or during service.  However, 
the fact that the veteran has not established that he 
developed hypertension during service does not necessarily 
preclude a service connection award.  Some diseases that 
become manifest after service "will be considered to have 
been incurred in or aggravated by service . . . even though 
there is no evidence of such disease during the period of 
service," as long as these diseases become manifest to a 
compensable degree within the applicable regulatory time 
periods.  38 C.F.R. § 3.307(a); see 38 C.F.R. § 3.309.  With 
respect to chronic diseases, such a disease "must have become 
manifest to a degree of 10 percent or more within 1 year . . 
. from the date of separation from service. . . ."  38 C.F.R. 
§ 3.307(a)(3).  Only those diseases enumerated in 38 C.F.R. § 
3.309(a) qualify as "chronic" for the purposes of the 
regulation, and those include such heart-related disorders 
such as cardiovascular-renal disease and hypertension.  38 
C.F.R. §§ 3.307(a), 3.309(a).  Additionally, the veteran must 
have served 90 days or more during a war period or after 
December 31, 1946.  38 C.F.R. § 3.307(a)(1).

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA evaluation 
purposes, hypertension means that the diastolic blood 
pressure is predominantly (meaning confirmed by readings 
taken two or more times on at least three different days) 
90mm or greater, or the systolic blood pressure is 
predominantly 160mm or greater.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, including Note 1.  A 10 percent rating 
is warranted for hypertension when diastolic pressure is 
predominantly 100mm or more, or; systolic pressure is 
predominantly 160mm or more, or; with a history of diastolic 
pressure predominantly 100mm or more which requires 
continuous medication for control.  Id.

The veteran has consistently stated that he was treated for 
hypertension or elevated blood pressure in the years 
immediately after service.  A June 1977 private provider 
record indicates that the veteran had an elevated blood 
pressure reading of 140/90.  At that time, he was diagnosed 
with mild hypertension.  There is no indication that the 
doctor prescribed any blood pressure medication.  The RO 
received this relevant evidence in October 2005.  However, 
the December 2005 rating decision indicates that the June 
1977 medical record was not considered.  Therefore, the claim 
for entitlement to service connection for hypertension must 
be remanded so the RO can consider this evidence and 
determine whether there is any evidence in the claims file to 
support a finding that the veteran's hypertension was 
compensable to a 10 percent degree within the first post-
service year.

Coronary Artery Disease 

The veteran contends that his CAD began in 1975.  

Notwithstanding the veteran's assertions to the contrary, 
there is no indication of an onset of CAD during service or 
for many years thereafter.  The veteran's in-service 
complaints of chest pain were not attributed to heart 
disease; rather, it was believed to be musculoskeletal in 
origin (muscle strain or costochondritis), and the separation 
examination revealed a normal heart and circulatory system.  
There is no medical evidence of CAD until approximately 20 
years after service.  

The Board notes that the record contains three medical 
opinions with regard to whether the veteran's coronary artery 
disease is related to service.  However, none of the 
clinicians determined whether there is a nexus between the 
veteran's hypertension and his coronary artery disease.  Dr. 
W.E.T. reported in November 2003 that it was conceivable that 
the veteran's CAD may have been present during service.  The 
doctor based his opinion on the veteran's history of 
recurrent chest pain, his personal history of hyperlipidemia, 
and his family history of cardiovascular disease.  Similarly, 
the April 2004 VA examiner stated that it was conceivable 
that the veteran's CAD may have been present as far back as 
1975.  The doctor based his opinion on the veteran's history 
of chest pain and the 1988 ECG.  The September 2006 VA 
examiner unequivocally concluded that the veteran's coronary 
heart disease is not due to his military service and did not 
occur within one year of service.  She concluded that the 
veteran's age, obesity, high blood sugar, and hyperlipidemia 
played causative roles in his development of coronary artery 
disease.  

Analysis 

As discussed above, a June 1977 private medical statement 
indicates that the veteran developed hypertension within one 
year of service.  This relevant evidence has not been 
considered by the RO and there is no indication in the record 
that the veteran has waived RO consideration of this 
evidence.  Accordingly, the RO must consider this evidence 
before the Board may proceed with adjudication of this 
appeal.  See 38 C.F.R. §§ 19.37, 19.31, 20.1304(c) (2007).  

The Board also finds that such medical evidence raises a 
claim of secondary service connection for coronary artery 
disease, and that the claim for service connection for 
hypertension claim is intertwined with the coronary artery 
disease claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [two or more issues are inextricably intertwined if 
one claim could have significant impact on the other]. See 
also, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
Service connection may be granted for disability which is 
proximately due to or the result of a service- connected 
disease or injury (38 C.F.R. § 3.310 (a) (2007)) and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  I, 7 Vet. App. 439 (1995). 
(Emphasis added.)  Effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to implement the holding in Allen v. Brown, 
7 Vet. App. 439 (1995) for secondary service connection on 
the basis of the aggravation of a nonservice- connected 
disorder by service-connected disability.  See 71 Fed. Reg. 
52744 (2006). The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

In view of the foregoing, this appeal is REMANDED for the 
following action:

1. The AMC/RO must send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) specific to the claim for 
a compensable rating for the veteran's 
service-connected tinea pedis.  
Specifically, the letter should: (a) inform 
the appellant about the information and 
evidence not of record that is necessary to 
substantiate the claim for an increased 
rating for tinea pedis; (b) inform the 
appellant about the information and 
evidence that VA will seek to provide; (c) 
inform the appellant about the information 
and evidence the appellant is expected to 
provide; and (d) request that the appellant 
provide any evidence in the appellant's 
possession that pertains to the claim.  The 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must be consistent 
with the information or evidence needed to 
establish an increased rating as outlined 
by the Court in Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 
2008).  (See holding of this decision 
above.) 

2. The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2006) are fully satisfied with 
respect to the raised, intertwined claim 
for secondary service connection for 
coronary artery disease.

Specific notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) should: 
(1) inform the claimant about the 
information and evidence not of record that 
is necessary to substantiate the claim; (2) 
inform the claimant about the information 
and evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; (4) request or tell 
the claimant to provide any evidence in the 
claimant's possession that pertains to the 
claim; and (5) an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
his claim for service connection, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2007).

The AMC/RO must also notify the veteran and 
his representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 2006, 
for the purpose of implementing the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the 
basis of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006). 
The amendment essentially codifies Allen by 
adding language that requires that a 
baseline level of severity of the 
nonservice-connected disease or injury must 
be established by medical evidence created 
before the onset of aggravation.

3. The veteran must be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any right thigh 
disability that may be present.  The claims 
folder must be furnished to the clinician 
for use in the study of this case.

Following a review of the relevant medical 
and X-ray evidence in the claims file, the 
physical examination and any tests that are 
deemed necessary, the examiner must address 
the following question:

Is it at least as likely as not (50 percent 
or higher degree of probability) that any 
right thigh disability that is currently 
present began during service or is linked 
to some incident of active duty, to include 
trauma?

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the clinician finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate.

4. Review the claims file, to include the 
June 1977 record from D.R., MD, and 
determine whether there is evidence to 
support a finding that the veteran's 
hypertension was compensable to a 10 
percent degree within the first post-
service year.  Hypertension and isolated 
systolic hypertension is rated 10 percent 
where the diastolic pressure is 
predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more, or 
for an individual with a history of 
diastolic blood pressure of predominantly 
100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

5.  After completion of any other indicated 
development, to include whether a VA 
medical opinion is warranted, the RO should 
readjudicate the issues of entitlement to 
service connection for hypertension with 
consideration of a June 1977 private 
medical statement and adjudicate the claim 
for service connection for and coronary 
artery disease , to include as secondary to 
hypertension.  The RO/AMC must also 
readjudicate the veteran's claim for 
service connection for contusion, right 
distal thigh, on the basis of all the 
evidence on file (de novo), as well as the 
claim for entitlement to an increased 
rating for tinea pedis.  If any benefit 
sought on appeal remains denied or, in the 
case of the increased rating claim on 
appeal, not granted to the veteran's 
satisfaction, the veteran and his 
representative must be provided with an 
SSOC, which must contain a summary of the 
evidence received after the last SSOC was 
issued and notice of all relevant actions 
taken on the claim for benefits.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


